         Case 1:20-cr-00314-GHW Document 26 Filed 08/13/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza       USDC SDNY
                                                      New York, New York 10007
                                                                                     DOCUMENT
                                                                                     ELECTRONICALLY FILED
                                                                                     DOC #:
                                                      July 29, 2020
                                                                                     DATE FILED: 8/13/2020

By ECF
The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Ethan Phelan Melzer, 20 Cr. 314 (GHW)


Dear Judge Woods:

        The parties write jointly to apprise the Court of the status of the defendant’s requests for
records and papers used in connection with the constitution of the Master and Qualified Jury
Wheels in the United States District Court for the Southern District of New York. The defendant’s
requests are set forth in the defendant’s letter motion filed on June 29, 2020 (Dkt. No. 12), attached
hereto as Exhibit A.

        As the Court is aware, the defendant’s requests are substantially identical to those made
made in other cases in this District. See, e.g., United States v. Balde, No. 20 Cr. 281 (KPF); United
States v. Williams, No. 20 Cr. 286 (WHP); United States v. Henry, No. 20 Cr. 293 (LJL). On June
30, 2020, pursuant to an order issued by Judge Failla, who is presiding over the Balde case, the
Government and defense counsel involved in the affected cases, including this one, participated in
a conference call with this District’s Jury Administrator. After the call, the Government and the
Federal Defenders of New York (the “Federal Defenders”), who are defense counsel in the Balde
case and who also represent the defendant in this matter, agreed to meet and confer about any
outstanding issues and submit a proposal to Judge Failla by July 14, 2020.

        On July 14, 2020, the Government submitted a letter to Judge Failla that outlined the areas
of agreement between the Government and the Federal Defenders and the remaining open disputes.
On July 16, 2020, Judge Failla issued an order resolving those disputes and ordering the disclosure
of certain jury records in the possession of the Jury Administrator. See Exhibit B. The
Government understands that the Jury Administrator and her staff are preparing these records for
disclosure. Based on the resolution in Balde, the defendant is satisfied that Judge Failla’s order
resolved Requests 1-22 in its motion thereby obviating the need for further litigation before this
Court with respect to those requests at this time.
                Case 1:20-cr-00314-GHW Document 26 Filed 08/13/20 Page 2 of 2

  The Honorable Gregory H. Woods, U.S.D.J.
  July 29, 2020
  Page 2

          The only outstanding issue not addressed in Balde is Request 23, which seeks the
  “attendance record and reason for absence by date for each grand juror.” See Defendant’s Motion,
  Exhibit A at 4. The parties are not requesting a ruling on Request 23 at this time. Rather, we
  request that the Court defer ruling on this matter until the defendant is able to review the records
  produced by the Jury Administrator. Once the defendant is able to review these materials, he will
  alert the Court as to whether he is still seeking the materials at issue in Request 23.


                                                                             Respectfully submitted,

                                                                             AUDREY STRAUSS
                                                                             Acting United States Attorney

                                                                       by: ____/s/______________________________
                                                                           Samuel Adelsberg / Matthew Hellman /
                                                                           Sidhardha Kamaraju
                                                                           Assistant United States Attorneys
                                                                           (212) 637-2494/2278/6523
  cc: Defense Counsel (by ECF)




Application granted in part and denied in part. The Court understands that neither party is currently
seeking a ruling from the Court on Request 23, as described in the defendant's June 29, 2020
application, Dkt. No. 12. The Court understands that the defendant's review of the other materials to
be produced may lead the defendant not to seek the information requested in Request 23. As a result,
the Court denies the parties' request to "defer" adjudication of that request. Rather than deferring
adjudication of an issue that neither party currently wishes for the Court to resolve, and that may
ultimately not be pursued by the defendant, the Court is establishing a different default rule, namely
that the issues raised in the defendant's June 29, 2020 application have been resolved. If the defendant
wishes to request a ruling on the issue previously raised in Request 23, the defendant should make a
separate motion to the Court with respect to that issue.

                                    _____________________________________
SO ORDERED.
                                           GREGORY H. WOODS
Dated: August 13, 2020                    United States District Judge
